                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:11-cv-02963-JLK

CHARLES M. KRUTSINGER,
        Petitioner,
v.
DEAN WILLIAMS, Executive Director, Colorado Department of Corrections; and
PHILIP J. WEISER, Attorney General, State of Colorado,
        Respondents.

              ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

        This matter comes before the Court upon an Unopposed Motion for Order Permitting

Majid Yazdi to Withdraw as Attorney (CM/ECF No. 49). After reviewing the motion, the file,

and the record, it is

        ORDERED that the motion is GRANTED. Majid Yazdi is hereby withdrawn as counsel

of record for the Respondents. The clerk is directed to remove Majid Yazdi from the CM/ECF

notification system in connection with this action.

        Respondents will continue to be represented by Ryan A. Crane, Senior Assistant Attorney

General for the State of Colorado.

        DATED this 6th day of September, 2019.

                                             BY THE COURT:


                                             _______________________________
                                             JOHN L. KANE
                                             SENIOR U.S. DISTRICT JUDGE




                                                 1
